A true bill was returned against Sherman Brooks, Henry Eller, Linville Eller, Henry Brooks, Coon Eller and George Eller, but only the last two were on trial. The charge was for larceny of coffee, the property of one S. V. Cox, and for receiving it knowing it to have been stolen.
It was in evidence that Cox's store had been broken open and the coffee and other articles stolen; that some of the articles having been found *Page 589 
concealed in the woods near the store; that a few days after a guard was posted on the road leading from the place of concealment, and that night five men came along the road from that direction, three of whom were carrying sacks of coffee. When halted they dropped the coffee and ran, and a witness testified that the coffee was that which had been stolen from Cox. One of the witnesses testified that he took two of the men to be Henry Eller and Sherman Brooks, and another was a tall man, as was Linville Eller. Another witness testified that he though he identified Coon Eller, Henry Eller and Sherman Brooks as three of the party who, when halted that night, dropped the stolen coffee and ran off. He could not identify the other two.
It was in evidence that George Eller and Coon Eller, these defendants, forfeited their bond for appearance at court, and when              (855)capiases were issued could not be found; that after the death of Henry Eller, who had been killed while resisting arrest, these defendants came in and surrendered themselves.
Another witness testified that two and a half or three years before Cox's store was robbed George Eller, Henry Eller, Linville Eller and himself had an agreement to break into that store but he left the State soon thereafter without it being done.
It was in evidence that George Eller and Coon Eller were single men and lived with their father, and Sherman Brooks and Linville Eller lived in their neighborhood; that Henry Eller, Linville Eller, Coon Eller and Jacob Eller were brothers. The same witness testified that Sherman Brooks was some kin to the defendants. To this last statement defendants excepted.
Another witness testified that the day before the coffee was captured he saw Henry Eller and Sherman Brooks going in the direction of Cox's store and in a mile and a half of it, one having a sack and the other a rope. To this evidence the defendants excepted.
Another witness testified that on the night the coffee was captured he was along and recognized Sherman Brooks, Henry Eller and, he thought, Linville Eller.
At the close of the evidence the defendants' counsel asked the court to instruct the jury that there was not sufficient evidence to justify a verdict of guilty. The court declined, and the defendants excepted.
The court charged the jury that they were the sole judges of the weight of the evidence; that the acts of Henry Eller and Sherman Brooks were not to be taken as evidence against Coon Eller, but might be considered with reference to the guilt or innocence of George, if the jury believed the testimony as to the former agreement between George Eller and others to rob Cox's store; otherwise, not.                 (856) *Page 590 
To this instruction defendants excepted. Verdict of guilty. Judgment, and defendants appealed.
The first exception was that a witness was allowed to testify that defendants were kin to Sherman Brooks. At the most this evidence was merely immaterial, and not ground of exception unless the defendants show that they probably suffered prejudice thereby. Livingston v. Dunlop, 99 N.C. 268;Waggoner v. Ball, 95 N.C. 323; Jones v. Call, 93 N.C. 170; Dupreev. Insurance Co., 92 N.C. 417. It was in evidence already, without exception that the defendants were more nearly related to Henry Eller and Linville Eller. It is hard to see how the defendants could have been prejudiced or the jury misled by testimony that the defendants were "some kin" to Sherman Brooks.
As to the second exception, the judge in his charge instructed the jury not to give the testimony as to Henry Eller and Sherman Brooks any weight in passing upon the guilty or innocence of the defendant Coon Eller. Both inquiries were evidently put by the solicitor with a view of showing, if he could, a combination between these defendants and the others, and the execution by them of a common design. The charge of the judge cured the error as to Coon Eller, if any, in admitting them.S. v. Collins, 93 N.C. 564; Bridgers v. Dill, 97 N.C. 222. The exception to the refusal to charge and to the special charge given raises the question whether there was sufficient evidence to submit the case to a jury. If the evidence merely raised a suspicion or conjecture of guilt it was not legal evidence, and the court should have directed a (857)  verdict of not guilty. But if the evidence, considered as a whole, could in any just and reasonable view of it, warrant a verdict, it should have been left to the jury as the proper triers of the fact. As to George Eller there was no evidence beyond the statement of one of the witnesses that some two and a half or three years before he had joined in an unexecuted agreement to rob Cox's store, and his forfeiting his bond and evasion of rearrest in this case. These circumstances were sufficient to raise a conjecture or suspicion but were not, as we think, such evidence as entitled the State to have the cause as to him submitted to a jury. S. v.James, 90 N.C. 702.
As to the other defendant, Coon Eller, there was evidence tending to show that he was one of the men found carrying the stolen coffee at night along the road a few days after the larceny, and that when halted by a guard his whole party dropped the coffee and ran off; that after his arrest *Page 591 
he forfeited his bond and evaded rearrest till after Henry Eller, one of the men identified as being with him carrying the stolen coffee, had been killed, whereupon he came in and surrendered himself; that he was a brother of Henry Eller and Linville Eller and a neighbor of Sherman Brooks, the other three men testified to as being in possession of the stolen coffee. There being evidence connecting the defendant Coon Eller with the transaction, its sufficiency was a matter for the jury.
As to George Eller there is error, and as to him there must be a venirede novo.
As to Coon Eller the judgment is affirmed.
Cited: S. v. Bruce, 106 N.C. 93; S. v. Crane, 110 N.C. 534; Wilsonv. Mfg. Co., 120 N.C. 95; Gattis v. Kilgo, 131 N.C. 208; S. v. Pitts,177 N.C. 544.
(558)[(858)]